DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 11/17/2021.
Claims 1, 3, 5-8, 13 and 18 have been amended.
Claim 2 has been canceled.
Claim 21 has been added.
Claims 1, 3-21 are submitted for examination.
Claims 1, 3-21 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment, filed on November 17, 2021, has claims 1, 3, 5-8, 13 and 18 amended, claim 2 canceled, claim 21 added, and all other claims previously presented. Among the amended claims, claims 1, 13 and 18 are independent ones.
Applicant’s remark, filed on November 17, 2021 at page 7, asserts, “… paragraph [0093] of Applicant's specification as filed states “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire."  Thus, the claimed computer readable storage medium is not directed to a signal per se. Applicant respectfully asserts that the claims are directed only to statutory subject matter. Therefore, Applicant requests that the rejections be withdrawn.” 
Applicant’s argument presented above has been considered and is found persuasive based on the disclosure in parag. [0093] of the Specification.  Therefore, the previous rejection to claims 18-20 under U.S.C. 101 is now withdrawn.
Applicant’s remark, filed on November 17, 2021 at page 8-9, asserts, “First, Applicant respectfully asserts that the cited references fail to teach or suggest at least the combination of "receiving a request for a transaction identifier from a first entity to perform a transaction with a user... providing the transaction identifier to the first entity... [and] receiving the transaction identifier from a second entity" as recited in independent claims 1, 13, and 18. … Further, the cited references fail to teach or suggest "identifying, using the transaction identifier, a set of the personal information that is authorized to be shared with the second entity for the transaction" as recited in independent claims 1, 13, and 18.  The Office Action cites to Chitalia paragraph [0052] as teaching "identifying, using the transaction identifier, a set of personal information", but the Office 
Applicant’s argument presented above has been considered and is found NOT persuasive.  While Chitalia does not expressly discloses, in parag. [0008], that the server is the SRT server, Chitalia does indicate that the SRT server is receiving the request sent by the first entity (i.e., resource provider, initiator server, etc.). Thus, Examiner wanted to emphasize that any of the server (except the SRT server) related to the resource provider will be equivalent to the claimed first entity. In fact, paragraphs 0026-0027 of Chitalia further explain the process of generating the transaction identifier.  Specifically, Chitalia teaches that “the initiator server, upon receiving this information, may identify a user identity associated with the transaction. Once the user identity has been identified, the initiator server may determine a number of accounts associated with that user identity. Upon selection of one of the accounts, the initiator server may communicate the selection to a secure remote transaction (SRT) platform associated with that account. The facilitator application (selected by the SRT) may subsequently perform an authentication process to verify the identity of the user of the client computing device. Once authenticated, the 
The applied reference by Brown, on the other hand, discloses a method that provides user data confidentiality.  Specifically, Brown teaches the information stored in a repository is protected with password and display of the personal or financial information is only allowed to the authorized entities (payment or transaction server and shipping entities) by the user. See Col. 7, lines 15-29 and Col. 8, lines 3-35 of Brown.
Regarding the limitation “… providing the set of the personal information to the second entity”, Hodo disclosed that the authorized user and provides the personal information to the authenticated entities to complete the transaction (See Parag. 0058-0059 of Hondo).
Regarding the amended limitations that were previously presented on claim 2, it should be first clarified for the record that the previous rejection of claim 2 is only based on the teaching from Chitalia, Brown and Hodo, without relying on the reference by Godsey.  The combination of Chitalia, Brown, Hodo and Godsey was only applicable to the rejection of claims 3-4, 7-8, 10, 14, 16 and 19.  In addition, the applied reference by Hodo discloses the method to provide the set of information related to the user to the second entity.  In this case, the second entity is the payment processor server (analogous to the SRT server of Chitalia and the shipper of Brown).
Thus, Examiner submits that the combination of Chitalia, Brown and Hodo teaches the limitations and features disclosed on amended claims 1, 13 and 18.
Applicant further recites similar remarks as listed above for dependent claims, 3-12, 14-17 and 19-21. Please refer to the aforementioned response, which addresses how the combination of prior-art references by Chitalia, Brown and Hodo would render the claimed limitations obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453).
As per Claim 1, Chitalia teaches a computer-implemented method comprising: receiving a request for a transaction identifier from a first entity to perform a transaction with a user (Chitalia, Parag. [0008]; “Another embodiment of the invention is directed to a method comprising receiving a request to complete a transaction associated with a user, determining a number of accounts associated with the user, receiving a selection of an account from the number of accounts, sending a request for a transaction identifier associated with the selected account to a server computer.”);
Chitalia, Parag. [0033]; “An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.”) [and sets of personal information of the user available to each of the authorized entities]; 
storing the transaction information (Chitalia, Parag. [0075]; “Turning to the contents of the memory 214 in more detail, the memory 214 may include an operating system and one or more application programs or services for implementing the features disclosed herein including at least a module for identifying accounts, a module for generating transaction identifiers, a module for identifying accounts and/or transactions based on transaction identifiers.” … Parag. [0095]; “The SRT server 202 can also create and store a record in the database, the record indicating that the transaction identifier is associated with the selected account.”); 
generating the transaction identifier linked to the transaction (Chitalia, Parag. [0069]; “the SRT platform 110 may generate a transaction identifier to be associated with the requested transaction and selected account.”);
providing the transaction identifier to the first entity (Chitalia, Parag. [0008]; “… transmitting the transaction identifier to a resource provider computer.” … Parag. [0093]; “the SRT server 202 can provide a transaction identifier which the resource provider 232 can subsequently use to obtain a token through a different communication channel.”).
receiving the transaction identifier from a second entity (Chitalia, Parag. [0008]; “… transmitting the transaction identifier to a resource provider computer.” … Parag. [0093]; “the SRT server 202 can provide a transaction identifier which the resource provider 232 can subsequently use to obtain a token through a different communication channel.”); 
identifying, using the transaction identifier, a set of the personal information that is authorized to be shared with the second entity for the transaction (Chitalia, Parag. [0052]; “A “transaction identifier” may comprise any suitable information that serves to identify a transaction and/or an account. For example, a transaction identifier can identify a stored transaction record, a stored account record, and/or a stored set of account credentials.”); and 
[providing the set of the personal information to the second entity].
Chitalia does not expressly teaches:
… sets of personal information of the user available to each of the authorized entities;
… providing the set of the personal information to the second entity.
However, Brown teaches:
… sets of personal information of the user available to each of the authorized entities (Brown, Col. 7, lines 16-19; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password.” … Col. 8, lines 6-15; “Prior to the transaction, the buyer's personal information is stored in the depository and the buyer is issued a transaction identifier (TID) at block 603. The buyer then accesses the merchant’s web site and begins the transaction at block 605. During the transaction, the buyer selects the method by which he wishes to identify himself, (i.e., the buyer may wish to enter all his personal information into the web site if he is not concerned with privacy and/or security or he may choose to provide only his TID if he is concerned with privacy or security).” … Col. 8, lines 27-30; “The depository then forwards the buyer's personal information (i.e., physical address, etc.) along with the seller’s information and SRID to the shipper at block 619.” Examiner submits that the depository is equivalent to the Transaction and Information Management, provides the personal information to every authorized entity to complete the transaction.).
Chitalia and Brown are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown system into Chitalia system, with a motivation to provide a method, system and program for maintaining confidentiality of personal information during E-commerce transactions (Brown, Abstract).

providing the set of the personal information to the second entity.
However, Hodo teaches:
providing the set of the personal information to the second entity (Hodo, Parag. [0059]; “At 430, a hosted-pay web page is generated and transmitted to the customer. At 431, the hosted-pay web page is generated at the customer's computing device, the relevant customer information is received from the user (e. g., credit card number, expiration date, and/or CSV number), and the relevant customer information is transmitted to the payment processor server 140 through the secure exchange offered by the payment processor window of the hosted-pay web page.”). 
Chitalia, Brown and Hodo are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hodo system into Chitalia-Brown system, with a motivation to provide methods, apparatus, and systems for maintaining the security of certain sensitive user information during computer network transactions between the user and multiple third - party hosts (Hodo, Parag. [0003]).

11, the combination of Chitalia and Brown teaches the method of claim 1. Brown further teaches wherein the transaction identifier is devoid of personal information of the user (Brown, Col. 7, lines 16-21; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password. The TID is utilized by the subscriber to enter transactions over the Internet without revealing his/her personal information.”).

As per claim 13, it is a system claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1. In addition, Chitalia further teaches a system comprising: one or more processors (Chitalia, Parag. [0072]; “In at least some embodiments, the SRT server 202 may include at least one memory 214 and one or more processing units (or processor(s)) 216.”); and 
a computer readable storage medium communicatively coupled to the one or more processors, the computer readable storage medium containing program instructions executable by the one or more processors to cause the one or more processors to perform a method (Chitalia, Parag. [0072]; “In at least some embodiments, the SRT server 202 may include at least one memory 214 and one or more processing units (or processor(s)) 216. The processor(s) 216 may be implemented as appropriate in hardware, computer executable instructions, firmware or combinations thereof. Computer-executable instruction or firmware embodiments of the processor(s) 216 may include computer-executable or machine executable instructions written in any suitable programming language to perform the various functions described.” … Parag. [0150]; “Some or all of the process 900 (or any other processes described herein, or variations and/or combinations thereof) may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e. g., executable instructions, one or more computer programs or one or more applications). In accordance with some embodiments, the process 900 of FIG. 9 may be performed by at least the SRT server 202 shown in FIG. 2. The code may be stored on a computer-readable storage medium, for example, in the form of a computer program including a plurality of instructions executable by one or more processors. The computer-readable storage medium may be non-transitory.”).

As per claim 17, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.

As per claim 18, it is a computer program product claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1. In addition, Chitalia further teaches a computer program product comprising a computer readable storage medium containing program instructions executable by the one or more processors to cause the one or more processors to perform a Chitalia, Parag. [0150]; “Some or all of the process 900 (or any other processes described herein, or variations and/or combinations thereof) may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e. g., executable instructions, one or more computer programs or one or more applications). In accordance with some embodiments, the process 900 of FIG. 9 may be performed by at least the SRT server 202 shown in FIG. 2. The code may be stored on a computer-readable storage medium, for example, in the form of a computer program including a plurality of instructions executable by one or more processors. The computer-readable storage medium may be non-transitory.”).


Claims 3-4, 7-8, 10, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453) as applied to claim 1 above, and further in view of Godsey (US 10,755,244).
As per claim 3, Chitalia, Brown and Hodo teaches the method of claim 1.
However, the combination of Chitalia, Brown and Hodo does not expressly teach:
further comprising receiving an entity identification from the second entity, the entity identification comprising data for verifying an identity of the second entity, the 
But, Godsey teaches:
further comprising receiving an entity identification from the second entity (Godsey, Col 1, lines 56-58; “The merchant then presents the consumer's credentials to a payment provider for payment.” … Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”), the entity identification comprising data for verifying an identity of the second entity (Godsey, Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”) wherein the providing the set of the personal information occurs in Godsey, Col. 9, lines 20-28; “For instance, during a transaction, the consumer may cause the application on mobile device 104 to send appropriate information to payment provider 108 to schedule the transaction. Such appropriate information may include, but is not limited to, the merchant's account credentials, a merchant identification, electronic contact information of the merchant, a transaction amount, a description of the transaction (e.g., type of goods or services sold and a transaction identification number), and / or the like.” … lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”)
Chitalia, Brown, Hodo and Godsey are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Godsey system into Chitalia-Brown-Hodo system, with a motivation to provide a method, system, and computer program product are discussed that may help to decrease Godsey, Col. 2, lines 43-49).

As per claim 4, the combination of Chitalia, Brown, Hodo and Godsey teaches the method of claim 3. Godsey teaches wherein the entity identification is a digital certificate (Godsey, Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”).

As per claim 7, the combination of Chitalia, Brown and Hodo teaches the method of claim 1. Hodo further teaches wherein the second entity is a payment processor (Hodo, Parag. [0032]; “FIG. 1 is a schematic block diagram illustrating an example network configuration 100 in which embodiments of the disclosed technology can be implemented. The network configuration includes a customer's computing device 110 (e. g., a mobile device, laptop, tablet, PC, operating any of a variety of operating systems or platforms, such as Windows, Unix, IOS, Android), a merchant server 120 (e. g., a computing system or server that is accessed by a merchant representative, such as a customer service representative, as part of a transaction with the customer), a "secure payment airlock interface” server 130 (e. g., a computing system or server operated by a party/entity different than the merchant, the customer, the credit card provider, and the payment processor), and a payment processor server 140 (e. g., a computing system or server operated by a party/entity different than the merchant, the customer, the credit card provider, and the secure payment airlock interface provider).” Examiner submits that the payment processor teach by Hodo is equivalent of the system teach by Chitalia, the SRT server.).

As per claim 8, the combination of Chitalia, Brown and Hodo teaches the method of claim 1. Brown further teaches wherein the second entity is a shipper (Brown, Col. 7, lines 46-59; “Referring now to FIG. 5A, a block diagram representation of a second preferred embodiment of the invention is illustrated wherein privacy of a buyer is maintained during a commercial transaction. E-Commerce client 503 is linked via the Internet to E-commerce server 501. Connecting arrows 502 indicate the direction of flow of information during an E-commerce transaction. Both E-commerce client 503 and E-commerce server 501 are linked to depository (database) 505. Depository 505 is in turn linked to a shipper 507, who is responsible for shipping the products sold by E-commerce server 501 to E-commerce client 503. Shipper 507 delivers the products purchased during an E-commerce transaction to physical address 509 of E-commerce client 503 via physical delivery route 508.”).

As per claim 10, Chitalia, Brown and Hodo teaches the method of claim 1. Hodo further teaches wherein the transaction identifier is encoded within a machine-readable image (Hodo, Parag. [0130]; “At 1918, the reference ID is embedded into a code that encodes a URL embedding the reference ID and transmitted to the merchant/system server 120. In the illustrated embodiment, the code is a scannable code (such as a bar code or QR code). For illustrative purposes, the code will be described as a QR code that encodes a URL with the reference ID embedded into the URL.” Examiner submits that the reference ID teach by Hodo include the transaction identifier.).

As per claim 14, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 16, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.

19, the rejection of claim 18 is incorporated. In addition, it is a computer program product claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.


Claims 5-6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453) as applied to claim 1 above, and further in view of Barinov et al. (US 2021/0192521) hereinafter Barinov.
As per claim 5, the combination of Chitalia, Brown and Hodo teaches the method of claim 1, [further comprising editing the transaction data to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity].
However, the combination of Chitalia, Brown and Hodo does not expressly teach:
further comprising editing the transaction data to remove the second entity as an authorized entity.
But, Barinov teaches:
further comprising editing the transaction data to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity (Barinov, Parag. [0013]; “In some embodiments, the method for authenticating the user identity attribute associated with the user further comprises receiving a cancellation request, at the payment processor, from the merchant terminal, the cancellation request being generated if the one or more user identity attributes fail to meet one or more identity conditions associated with the transaction; and storing the cancellation request and the at least one unique identifier associated with the first payment instrument.”).
Chitalia, Brown, Hodo and Barinov are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barinov system into Chitalia-Brown-Hodo system, with a motivation to provide a method for authenticating a user identity attribute associated with a user during a transaction with a merchant, where the user operates a user device and is related to a user agent server (Barinov, Parag. [0006]).

As per claim 6, the combination of Chitalia, Brown and Hodo teaches the method of claim 1, [further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity].

further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity.
But, Barinov teaches:
further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity (Barinov, Parag. [0004]; “an electronic record (e.g., a ledger) may be generated fora user within a distributed environment. The electronic record may comprise a number of transaction records that involve the user, where the transaction records are each associated with a resource provider entity and signed by a service provider using that service provider's private key.” … Parag. [0097]; “the Service Ledgers can efficiently collect new events and prove that events are part of the ledgers, provide ledger replication and query capabilities to the appropriate participants to enable monitoring and auditing, enable the creation of usage statistics without sacrificing participant privacy.”).
Chitalia, Brown, Hodo and Barinov are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Barinov system into Chitalia-Brown-Hodo system, with a motivation to provide a method for authenticating a user identity attribute associated with a user during a transaction with a merchant, where the user operates a user device and is related to a user agent server (Barinov, Parag. [0006]).

As per claim 15, the rejection of claim 14 is incorporated. In addition, it is a system claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 20, the rejection of claim 18 is incorporated. In addition, it is a computer program product claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453) as applied to claim 1 above, and further in view of Safak (2019/0180275).
As per claim 9, the combination of Chitalia, Brown and Hodo teaches the method of claim 1, [further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user].

further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user.
But, Safak teaches:
further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user (Safak, Parag. [0066]; “In step 330, the issuing institution 106 may receive the authorization request, which may be forwarded by the payment network 110 directly to the issuing institution 106 or through one or more intermediate entities, such as the trusted service manager.” … Parag. [0067]; “Upon approval of the transaction, the issuing institution 106 may submit an authorization response to the payment network 110 that includes a response code indicating approval of the payment transaction, which may be forwarded on to the point of sale device 108, in step 336”).
Chitalia, Brown, Hodo and Safak are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Safak system into Chitalia-Brown-Hodo system, with a motivation to provide a processing Safak, Parag. [0001]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0041879) hereinafter Kim.
As per claim 12, the combination of Chitalia, Brown and Hodo teaches the method of claim 1. Chitalia teaches further comprising associating the transaction identifier [with the authorized entities] and personal information in a storage (Chitalia, Parag. [0075]; “Turning to the contents of the memory 214 in more detail, the memory 214 may include an operating system and one or more application programs or services for implementing the features disclosed herein including at least a module for identifying accounts, a module for generating transaction identifiers, a module for identifying accounts and/or transactions based on transaction identifiers.” … Parag. [0095]; “The SRT server 202 can also create and store a record in the database, the record indicating that the transaction identifier is associated with the selected account.”).

… associating the transaction identifier with the authorized entities …,
But, Kim teaches:
… associating the transaction identifier with the authorized entities (Kim, Parag. [0103]; “a data center to store transaction information, consumer information, network partner information, and merchant information associated with the payment transaction.”).
Chitalia, Brown, Hodo and Kim are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim system into Chitalia-Brown-Hodo system, with a motivation to provide methods and systems for processing a consumer payment with a payment system that utilizes payment information from a network partner of the payment system. (Kim, Abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2019/0019185) hereinafter Chitalia in view of Brown et al. (US 7,409,548) hereinafter Brown and Hodo (US 2019/0147453) as applied to claim 1 above, and further in view of Andra et al. (US 10,817,593) hereinafter Andra.
As per claim 21, the combination of Chitalia, Brown and Hodo teaches the method of claim 1.
However, the combination of Chitalia, Brown and Hodo does not expressly teach:
further comprising associating each of a plurality of entities associated with the transaction with a different set of personal information of the user. 
However, Andra teaches:
The method further comprising associating each of a plurality of entities associated with the transaction with a different set of personal information of the user (Andra, Col. 4, lines 31-45; “The entity computing system 110 also includes a user information database 118 that stores user information relating to the user 102. The entity computing system 110 may maintain information about one or more of the entities 108, information regarding user 102 (e.g., accounts associated with the user 102 and a respective one of the entities 108, etc.) and so on in the user information database 118. In this regard and as mentioned above, more than one entity 108 with an associated entity computing system 110 may be communicably coupled to the components of FIG. 1 over the network 140 to accommodate user information associated the user 102 at a plurality of entities 108. For example, if the entity 108 is a financial institution, the user information database may store user account information including account numbers, balances, credit limits, and so on.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andra system into Chitalia-Brown-Hodo system, with a motivation to provide a method of alerting a user of user information to be sent to an entity during a transaction, the method being performed by a user information service (UIS) computing system associated with an information service. The method includes populating, by a UIS information circuit and an associated user database, an account with user information received from at least one of the user and a plurality of entities (Andra, Col. 1, lines 42-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barday, K. et al.; US 2018/0373891: relates to a personal data processing and analysis system, according to various embodiments, comprises: one or more processors; one or more data assets that store a plurality of personal data associated with a plurality of data subjects, each piece of the plurality of personal data being associated with a respective particular 
Lutz, D.; US 2013/0205135: relates to a method of storing data of others on a computerized system having a processor. The method may include the step of storing, in a memory device, entity data for each of a plurality of accounts and in association therewith thereby forming stored entity data for each account, wherein each account is associated with an entity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498          

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498